Title: From Alexander Hamilton to Samuel Vance, 6 March 1799
From: Hamilton, Alexander
To: Vance, Samuel


          
            Sir,
            New York March 6. 1799
          
          In consequence of a letter from the Secretary at War transmitting me certain charges against you preferred by the Accountant of the War Department, I have ordered a General Court Martial to convene at Philadelphia the 14th instant, of which Col Moore is appointed President & Mr Charles Herr Judge Advocate. You will attend for trial accordingly. The Judge Advocate will no doubt concur in whatever may be requisite for the full elucidation of the affair
          With consideration I am Sir Your Obedient Sert.
          Capt Vance
        